Title: A Plan for Settling Two Western Colonies, 1754
From: Franklin, Benjamin
To: 


Writing to Peter Collinson, June 26, 1755, Franklin mentioned that Samuel Hazard of Philadelphia happened “to see last Fall a Paper of mine on the Means of Settling a new Colony westward of Pensilvania, (drawn up to divert the Connecticut Emigrants from their Design of Invading this Province, and to induce them to go where they would be less injurious and more useful).” This paper survives only in the copy, admittedly defective, which Benjamin Vaughan printed in 1779, and in torn fragments of a manuscript in a clerk’s hand, which represent altogether a little less than two-fifths of Vaughan’s text. Franklin gave a copy of the plan to Thomas Pownall, who included it, together with a more general plan of his own for western settlement, with a memorial to the Duke of Cumberland in 1756.
References in Franklin’s text to the Albany Congress and Plan of Union and his statement to Collinson that Hazard had seen it “last Fall,” indicate that it was written sometime in the last months of 1754. In the absence of evidence for a more precise date, however, it is printed here at the end of that year.
 
The great country back of the Apalachian mountains, on both sides the Ohio, and between that river and the lakes; is now well known both to the English and French, to be one of the finest in North America, for the extreme richness and fertility of the land; the healthy temperature of the air, and mildness of the climate; the plenty of hunting, fishing, and fowling; the facility of trade with the Indians; and the vast convenience of inland navigation or water-carriage by the lakes and great rivers, many hundred of leagues around.
From these natural advantages it must undoubtedly (perhaps in less than another century) become a populous and powerful dominion; and a great accession of power, either to England or France.
The French are now making open encroachments on these territories, in defiance of our known rights; and, if we longer delay to settle that country, and suffer them to possess it, these inconveniences and mischiefs will probably follow:
1. Our people, being confined to the country between the sea and the mountains, cannot much more increase in number; people increasing in proportion to their room and means of subsistence. (See the Observations on the Increase of Mankind, &c. p. 1)
2. The French will increase much more, by that acquired room and plenty of subsistence, and become a great people behind us.

3. Many of our debtors, and loose English people, our German servants, and slaves, will probably desert to them; and increase their numbers and strength, to the lessening and weakening of ours.
4. They will cut us off from all commerce and alliance with the western Indians, to the great prejudice of Britain, by preventing the sale and consumption of its manufactures.
5. They will both in time of peace and war (as they have always done against New England) set the Indians on to harass our frontiers, kill and scalp our people, and drive in the advanced settlers; and so, in preventing our obtaining more subsistence by cultivating of new lands, they discourage our marriages, and keep our people from increasing; thus (if the expression may be allowed) killing thousands of our children before they are born.
If two strong colonies of English were settled between the Ohio and lake Erie, in the places hereafter to be mentioned, these advantages might be expected:
1. They would be a great security to the frontiers of our other colonies; by preventing the incursions of the French and French Indians of Canada, on the back parts of Pensylvania, Maryland, Virginia, and the Carolinas; and the frontiers of such new colonies would be much more easily defended, than those of the colonies last mentioned now can be, as will appear hereafter.
2. The dreaded junction of the French settlements in Canada, with those of Louisiana would be prevented.
3. In case of a war, it would be easy, from those new colonies, to annoy Louisiana by going down the Ohio and Mississippi; and the southern part of Canada by sailing over the lakes; and thereby confine the French within narrower limits.
4. We should secure the friendship and trade of the Miamis or Twigtwees, (a numerous people, consisting of many tribes, inhabiting the country between the west end of lake Erie, and the south end of lake Hurons, and the Ohio;) who are at present dissatisfied with the French, and fond of the English, and would gladly encourage and protect an infant English settlement in or near their country, as some of their chiefs have declared to the writer of this memoir. Further, by means of the lakes, the Ohio, and the Mississippi, our trade might be extended through a vast country, among many numerous and distant nations, greatly to the benefit of Britain.

5. The settlement of all the intermediate lands, between the present frontiers of our colonies on one side, and the lakes and Mississippi on the other; would be facilitated and speedily executed, to the great increase of Englishmen, English trade, and English power.
The grants to most of the colonies, are of long narrow slips of land, extending west from the Atlantick to the South Sea. They are much too long for their breadth; the extremes at too great a distance; and therefore unfit to be continued under their present dimensions.
Several of the old colonies may conveniently be limited westward by the Allegeny or Apalachian mountains; and new colonies formed west of those mountains.
A single old colony does not seem strong enough to extend itself otherwise than inch by inch: it cannot venture a settlement far distant from the main body, being unable to support it: But if the colonies were united under one governor general and grand council, agreeable to the Albany Plan, they might easily, by their joint force, establish one or more new colonies, whenever they should judge it necessary or advantageous to the interest of the whole.
But if such union should not take place, it is proposed that two charters be granted, each for some considerable part of the lands west of Pensylvania and the Virginian mountains, to a number of the nobility and gentry of Britain; with such Americans as shall join them in contributing to the settlement of those lands, either by paying a proportion of the expence of making such settlements, or by actually going thither in person, and settling themselves and families.
That by such charters it be granted, that every actual settler be intitled to a tract of acres for himself, and acres for every poll in the family he carries with him; and that every contributor of guineas be intitled to a quantity of acres, equal to the share of a single settler, for every such sum of guineas contributed and paid to the colony treasurer; a contributor for shares to have an additional share gratis; that settlers may likewise be contributors, and have right of land in both capacities.
That as many and as great privileges and powers of government, be granted to the contributors and settlers, as his Majesty in his wisdom shall think most fit for their benefit and encouragement, consistent with the general good of the British empire: for extraordinary privileges and liberties, with lands on easy terms, are strong inducements to people to hazard their persons and fortunes in settling new countries; and such powers of government as (though suitable to the circumstances, and fit to be trusted with an infant colony) might be judged unfit when it becomes populous, and powerful; these might be granted for a term only; as the choice of their own governor, for ninety-nine years; the support of government in the colonies of Connecticut and Rhode Island, (which now enjoy that and other like privileges) being much less expensive, than in the colonies under the immediate government of the crown, and the constitution more inviting.
That the first contributors to the amount of guineas be empowered to choose a treasurer to receive the contribution.
That no contributions be paid till the sum of thousand guineas be subscribed.
That the money thus raised, be applied to the purchase of the lands from the Six Nations and other Indians, and of provisions, stores, arms, ammunition, carriages, &c. for the settlers; who after having entered their names with the treasurer, or person by him appointed to receive and enter them, are, upon public notice given for that purpose, to rendezvous at a place to be appointed, and march in a body to the place destined for their settlement, under the [charge] of the government to be established over them. Such rendezvous and march however not to be directed, till the number of names of settlers entered, capable of bearing arms, amount at least to thousand.
It is apprehended, that a great sum of money might be raised in America on such a scheme as this; for there are many who would be glad of any opportunity, by advancing a small sum at present, to secure land for their children, which might in a few years become very valuable; and a great number it is thought of actual settlers, might likewise be engaged, (some from each of our present colonies) sufficient to carry it into full execution by their strength and numbers; provided only that the crown would be at the expence of removing the little forts the French have erected in their incroachments on his Majesty’s territories, and supporting a strong one near the falls of Niagara, with a few small armed vessels, or half-gallies to cruize on the lakes. * * * *
For the security of this colony in its infancy, a small fort might be erected and for some time maintained at Buffalonic on the Ohio, above the settlement; and another at the mouth of the Hioaga, on the south side of lake Erie, where a port should be formed, and a town erected, for the trade of the lakes. The colonists for this settlement might march by land through Pensylvania.
The river Siotha, which runs into the Ohio about two hundred miles below Logs Town, is supposed the fittest seat for the other colony; there being for forty miles on each side of it and quite up to its heads, a body of all rich land; the finest spot of its bigness in all North America, and has the particular advantage of sea-coal in plenty (even above ground in two places) for fewel, when the woods shall be destroyed. This colony would have the trade of the Miamis or Twigtwees; and should, at first, have a small fort near Hockkockin, at the head of the river; and another near the mouth of Wabash. Sandoski, a French fort near the lake Erie, should also be taken; and all the little French forts south and west of the lakes, quite to the Mississippi, be removed, or taken and garrisoned by the English. The colonists for this settlement might assemble near the heads of the rivers in Virginia, and march over land to the navigable branches of the Kanhawa, where they might embark with all their baggage and provisions, and fall into the Ohio, not far above the mouth of Siotha. Or they might rendezvous at Will’s Creek, and go down the Mohingahela to the Ohio.
The fort and armed vessels at the strait of Niagara would be a vast security to the frontiers of these new colonies against any attempts of the French from Canada. The fort at the mouth of the Wabash, would guard that river, the Ohio, and Cutava river, in case of any attempt from the French of Mississippi. (Every fort should have a small settlement round it; as the fort would protect the settlers, and the settlers defend the fort and supply it with provisions).
The difficulty of settling the first English colonies in America, at so great a distance from England; must have been vastly greater than the settling these proposed new colonies: for it would be the interest and advantage of all the present colonies to support these new ones; as they would cover their frontiers, and prevent the growth of the French power behind or near their present settlements; and the new country is nearly at equal distance from all the old colonies; and could easily be assisted from all of them.
And as there are already in the old colonies, many thousands of families that are ready to swarm, wanting more land; the richness and natural advantage of the Ohio country would draw most of them thither, were there but a tolerable prospect of a safe settlement. So that the new colonies would soon be full of people; and from the advantage of their situation, become much more terrible to the French settlements, than those are now to us. The gaining of the back Indian trade from the French, by the navigation of the lakes, &c. would of itself greatly weaken our enemies: it being now their principal support, it seems highly probable that in time they must be subjected to the British crown, or driven out of the country.
Such settlements may better be made now, than fifty years hence, because it is easier to settle ourselves, and thereby prevent the French settling there, as they seem now to intend, than to remove them when strongly settled.
If these settlements are postponed, then more forts and stronger, and more numerous and expensive garrisons must be established, to secure the country, prevent their settling, and secure our present frontiers; the charge of which, may probably exceed the charge of the proposed settlements, and the advantage nothing near so great.
The fort at Oswego should likewise be strengthened, and some armed half-gallies or other small vessels, kept there to cruise on lake Ontario, as proposed by Mr. Pownall in his paper laid before the commissioners at the Albany treaty.
If a fort was also built at Tirondequat on lake Ontario, and a settlement made there near the lake side, where the lands are said to be good, (much better than at Oswego;) the people of such settlements would help to defend both forts on any emergency.
